DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8 and 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knasel [US 2012/0019353] in view of  Rose-Pehrsson et al. [US 7,034,701].

Per claim 5.  Knasel discloses a fire monitoring system comprising: 
a fire detector (e.g. control unit 115) equipped with a learning algorithm components [para. 0016] {a multi-layer-type neural network} in a monitor region based upon input information (e.g. sensors 12, 125 and 130) [Fig. 1 and para. 0023]; 
a learning control part (e.g. App 166 with learning algorithms software) [para. 0031] for learning the learning algorithms of the fire detector (e.g. monitoring system control unit 115 associated with smoke sensors 130);
a smoke sensor (130) installed in the monitoring region 105 [Fig. 1] and a determination that a sensor has exceeded a decision threshold [para. 59] that the sensor is obviously be an analog sensor  that senses analog value exceeded a threshold of fire level;
a receiver monitoring (e.g. monitoring application 164) for the fire based upon a signal from the fire sensor 130 and a detection result by the fire detector (local control unit 115) [Fig. 1 and para. 0030];
a storage part (e.g. data files 160) for storing the input information (e.g. preferences associated with the automatic activation of the monitoring system [para. 27];
Knasel does not explicitly mention in the case when after a fire transfer informing signal based upon a fire alarm of the fire sensor has been inputted from the receiver to the learning control part, a fire decision transfer signal based upon a fire decision operation is inputted from the receiver to the learning control part, the learning control part reads out from the storage part the input information from a predetermined time before the input time of the fire transfer information signal to the input time of the fire transfer informing signal and inputs the input information as fire learning information to the fire detector so that the multi-layer-type neural network learns.  
 However, Knasel teaches at [para. 0017] “the learning algorithm may dynamically or periodically adjust one or more parameters that are evaluated in activation and/or deactivation determination” that, the learning control part periodically (e.g. interval time) stores the adjusted parameters and evaluated as historical data collected (e.g. alarm triggered or/and expected monitoring activity, i.e. fire references) in data profile 160 at predetermined interval time, before any informing fire signal or expected activity determined by the learning algorithm.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the expected monitoring parameter information (e.g. fire learning information) should be stored in the profile storage part at predetermined time before any detected fire informing signal of the fire sensor, for the advantage of accuracy to fire determination, because input of fire learning information collected at a real time or close to the time the fire transfer informing signal detected, may not be any different or similar to the fire transfer informing signal, that the fire event may not be able to compare or determine. 
Knasel teaches the detector equipped with learning algorithms applications for determining whether the monitoring system will be activated and/or deactivated alarm [Fig. 1 and para. 16], except for not explicitly mention that the learning algorithms is a deep learning of a multi-layer-type neural network.
 Rose-Pehrsson teaches a multi-criteria fire detection system, comprising a plurality of fire sensors (110) and processor 120 equipped with multi-layer-type of probabilistic neural network algorithms (e.g. hidden layer, summation layer and output layer) [Fig. 4 and col. 6, lines 42-67 and col. 7, lines 1-42], these layers are formed of a neural network which performs a deep learning algorithms, Rose further teaches different learning information, such as non-fire, fire and nuisance data set for learning by multi-layers-type of neural network, that the data set includes a non-fire data value which lower than the fire data value.  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the multi-layer-type of neural network taught by Rose-Pehrsson to the monitoring system of Knasel, for the benefit of enhancing fire detection, because the multi-layer-type of neural network provides accuracy fire condition, because neural network provides multiple determination stages which involves with  multiple different data information.     

	Per claims 6-8.  The limitations are similar to those in claim 5 above that the rejection would be in the same manner.

Per claim 12. Knasel discloses a fire monitoring system comprising: 
a fire detector (e.g. control unit 115) equipped with a learning algorithm components [para. 0016] {a multi-layer-type neural network} in a monitor region based upon input information (e.g. sensors 12, 125 and 130) [Fig. 1 and para. 0023]; 
a learning control part (e.g. App 166 with learning algorithms) [para. 0031] for learning the dynamically collect data of the fire detector (115) associated with smoke sensors 130; 
a normal image generation control part (e.g. parameters data profile 160) for storing a normal monitoring image which is an image in a normal state in the monitor region (e.g. a historical monitoring data periodically collected and modified and stored in a profile) the normal historical image data used to identify alarm (e.g. fire outbreak) [para. 17 and 30]; 
a learning image generation control part (e.g. monitoring and activation application 164 and 166) include one or more learning algorithms for generating a fire learning image (e.g. fire parameters or references) and determine whether to trigger an alarm [see para. 30-31], 
Knasel further teaches at [para. 30-31] “the monitoring application 164 may identify alarm events and trigger an alarm and/or other control actions (e.g., escalation of an alarm, contacting a customer, etc.) in association with the identification of an alarm event…the activation application 166 may include one or more learning algorithms configured to utilize collected data to dynamically modify and/or adapt a user profile and/or various conditions and/or parameters that are evaluated in activation and deactivation determination”.  With that, the triggered alarm event data would be evaluated by learning algorithms to determine whether the alarmed event is escalated. That constitutes of the learning control part inputs the learning image (e.g. dynamically data collected) into the fire detector so that the learning algorithms learns the triggered alarm image.  Knasel does not explicitly mention the dynamically modified data collected is an image at the time of outbreak of a fire in a monitoring region.  Knasel suggested that the sensor 130 can be a smoke sensor and the dynamically smoke data collected is  associated with fire condition at the monitoring region, thus, the fire outbreak detection is inherently included the monitoring system.    
Knasel teaches the detector equipped with learning algorithms applications for determining whether the monitoring system will be activated and/or deactivated alarm [Fig. 1 and para. 16], except for not explicitly mention that the learning algorithms is a deep learning of a multi-layer-type neural network.
 Rose-Pehrsson teaches a multi-criteria fire detection system, comprising a plurality of fire sensors (110) and processor 120 equipped with multi-layer-type of probabilistic neural network algorithms (e.g. hidden layer, summation layer and output layer) [Fig. 4 and col. 6, lines 42-67 and col. 7, lines 1-42], these layers are formed of a neural network which performs a deep learning algorithms.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the multi-layer-type of neural network taught by Rose-Pehrsson to the monitoring system of Knasel, for the benefit of enhancing fire detection, because the multi-layer-type of neural network provides accuracy fire condition, such as probability of fire or fire exited which may dependent on the change of environment condition.  

Per claim 13. Knasel and Rose-Pehrsson made obvious above, Knasel further teaches a smoke sensor 130 that the fire smoke image can be collected and stored as a fire learning image in the region [para. 23].  
Per claim 14. Knasel and Rose-Pehrsson made obvious above, Knasel further teaches the historical monitoring data (e.g. smoke images) collected and the learning algorithm dynamically or periodically adjust one or more parameters that are evaluated in activation and determination [para. 17].  That the normal image of fire smoke are collected and stored at vary time series.  

3.	Claims 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knasel  in view of  Rose-Pehrsson et al., and further in of Rizzotti et al. [US 2004/0175040].

Per claim 15.  Knasel and Rose-Pehrsson made obvious above, except for not explicitly mention the fire learning image that is composed so as to make a smoke generation point of the fire smoke image coincident with a fire source object selected by a manual operation in the normal monitoring image. Rizzotti further teaches a fire bases on image analysis, which cited “it is possible to improve considerably the performance of the system by segmenting the image into several portions and by adapting the detection sensitivity of the different algorithms according to these different portions. The portions of the image likely to cause false alarm problems (chimneys in a landscape, portion of a wall into which the headlights of cars are reflected, etc.) can thus be desensitized without influence on the detection in the other parts of the image. It is also possible to make more sensitive the parts that are furthest away from the scene and less sensitive the parts that are closest, in order to compensate the effect of perspective. This adaptation can be performed manually or automatically. [para. 56].  Since, each learning image segment associated with different type of source (e.g. chimney and wall) which have different characteristic in term of fire (e.g. sensitivity) and may needed to be adjusted or modified.  Thus, it would have been obvious to one having ordinary skills in the art at before the effective filing date of the claimed invention, to employ the fire smoke image coincident with a fire source object as taught by Rizzotti to the combination above, for the benefit of accuracy detection,  because different source objects would have different sensitivity characteristic to fire, such as fast or slow in term of fire escalation.  

Per claim 16. .  Knasel and Rose-Pehrsson made obvious above, except for not explicitly mention the fire smoke images are different in association with the material of the fire source object. Rozzotti further teaches the detection sensitivity of the different objects, portions, segments and environments which associated with different materials (e.g. chimney, wall, forest and tunnel), each object material have different fire characteristics, which may need to be adjusted or modified [para. 54-59]. Thus, it would have been obvious to one having ordinary skills in the art at before the effective filing date of the claimed invention, to implement the fire smoke images of different type of material of the fire source objects as taught by Rozzotti to the combination above, for the benefit of accuracy detection, because different material of the source objects would have different smoke type (e.g. color) corresponding to the specific material of the object.   

Per claim 17. Knasel and Rose-Pehrsson made obvious above, the limitations “the learning image generation control part detects one or a plurality of fire source objects contained in the normal monitoring image, and generates a fire learning image by composing the fire generation point of a fire smoke image so as to be positioned at the detected fire source object” are similar to those in claim 15 above, that the rejection would be in the same manner.

Per claim 18. Knasel and Rose-Pehrsson made obvious above, the limitations “wherein the fire smoke image storage part stores a plurality kinds of fire smoke images whose smoke kinds are different in association with material of the fire source object, and the learning image generation control part detects the material of the fire source object, and generates the fire learning image by composing the fire smoke image of smoke type corresponding to the detected material with the normal monitoring image.” are similarly to those in claim 16 above, that the rejection would be in the same manner. 

Per claim 19.  Knasel and Rose-Pehrsson made obvious above, Rizzotti further teaches “In order to perform this analysis, the computer must have the whole image sequence in its memory and detect in the spatial field objects by means of a shape recognition algorithm.  This algorithm can also be used to detect and track, over several successive images, objects whose shape, size and/or color vary irregularly and according to a random frequency. Object identification and tracking methods can be used.” [para. 39-40] and “When several images of the same scene from different shooting angles are available, it is possible to use stereoscopic vision algorithms to evaluate the position, the tri-dimensional shape, the volume and the distance of filmed objects, for example of new objects appearing relatively to a reference image. It is thus possible to distinguish for example between a column of smoke appearing in front of a wall and a shade or reflection on this wall. Outdoors, this algorithm enables to distinguish between a new cloud and a much closer column of smoke. This algorithm can be used for example to identify very reliably the interest zones of an image or of a sequence of images on which the other algorithms are then to concentrate.” [para. 51].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to, imply the size and shape of image sequences as taught by Rizzotti to the combination above, for the advantage of accuracy detection, because more information associated with fire smoke would increase the accuracy of fire detection.  

Per claim 20.  Knasel and the combination made obvious above, except for not explicitly mention of a non-fire image.  Rizzotti further teaches “the digital image processor 6 has certain algorithms can use one or several reference images or sequences of images, for example a view of the image’s background without fire, in a memory 5” [para. 30].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to, imply the non-fire image as taught by Rizzotti to the combination above, for the advantage of accuracy detection, because more information associated with fire smoke, such as fire and  non-fire images would increase the accuracy of fire detection.  

Per claim 21.   Knasel and the combination made obvious above, except for not explicitly mention of a non-fire image stored as the normal monitoring image. Rizzotti further teaches “the digital image processor 6 has certain algorithms can use one or several reference images or sequences of images, for example a view of the image’s background without fire, in a memory 5” [para. 30].  The background without fire is a non-fire image.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to, imply the normal background image as a non-fire image as taught by Rizzotti to the combination above, for the advantage of accuracy detection, because normal background image of the monitoring region normal indicative of none fire, because normal background image is easy to detect and store as non-fire image.   
Per claim 22.  Knasel and the combination made obvious above, except for not explicitly mention, the non-fire smoke image storage part stores at least any one of a cooking steam image caused by cooking, a cooking smoke image caused by cooking, a smoking image caused by smoking and an illumination lighting image caused by lighting of an illumination equipment.   Rizzotti further teaches “it is possible to improve considerably the performance of the system by segmenting the image into several portions and by adapting the detection sensitivity of the different algorithms according to these different portions. The portions of the image likely to cause false alarm problems (chimneys in a landscape, portion of a wall into which the headlights of cars are reflected, etc.) can thus be desensitized without influence on the detection in the other parts of the image. It is also possible to make more sensitive the parts that are furthest away from the scene and less sensitive the parts that are closest, in order to compensate the effect of perspective. This adaptation can be performed manually or automatically.” [para. 56]. Thus, any appropriate non-fire smoke image (e.g. chimney and light reflection wall, cooking steam or illumination equipment) would necessary to be stored as non-fire reference images.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the light reflection wall, chimney smoke as non-fire image taught by Rizzotti to the combination above, for the benefit of prevent any false alarm, because different fire smoke image may have different background characteristic, such as location and color.  

Per claim 23.   Knasel and the combination made obvious above, Rizzotti further teaches “The results of the different algorithms are combined with one another by a process of result interpretation and decision-making executed for example by the system 7 in order to detect the flames and/or the smoke reliably. This result interpretation process can take into account the evolution of the different criteria of detection as a function of time. For example, a detection level that increases rapidly is more dangerous than a stable detection level.” and “it is possible to improve considerably the performance of the system by segmenting the image into several portions and by adapting the detection sensitivity of the different algorithms according to these different portions. The portions of the image likely to cause false alarm problems (chimneys in a landscape, portion of a wall into which the headlights of cars are reflected, etc.) can thus be desensitized without influence on the detection in the other parts of the image. It is also possible to make more sensitive the parts that are furthest away from the scene and less sensitive the parts that are closest, in order to compensate the effect of perspective. This adaptation can be performed manually or automatically.” [para. 55-56]. Thus, any appropriate non-fire smoke image (e.g. chimney and light reflection wall, cooking steam or illumination equipment) would necessary to be stored as non-fire reference images that vary in time series.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to include the light reflection wall, chimney smoke as non-fire image taught by Rizzotti to the combination above, for the benefit of prevent any false alarm, because different fire smoke image may have different background characteristic, such as location and color.  

Per claim 24.  Knasel and the combination made obvious above, Rizzotti teaches “In order to perform this analysis, the computer must have the whole image sequence in its memory and detect in the spatial field objects by means of a shape recognition algorithm.  This algorithm can also be used to detect and track, over several successive images, objects whose shape, size and/or color vary irregularly and according to a random frequency. Object identification and tracking methods can be used.” [para. 39-40].  Thus, the sequence images of object (e.g. size and shape) would take into account of the algorithm to determine the probability of a fire and non-fire event.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to, imply the size and shape of image sequences as taught by Rizzotti to the combination above, for the advantage of accuracy detection, because more information associated with fire smoke would increase the accuracy of fire detection.  

4.	Claims 25-26 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knasel in view of Rose-Pehrsson et al. [US 7,034,701], and further in view of Sloo et al. [US 2015/0097684; Sloo].

Per claim 25.  Knasel discloses a fire monitoring system comprising: 
a fire detector (e.g. control unit 115) equipped with a learning algorithm components [para. 0016] {a multi-layer-type neural network} in a monitor region based upon input information (e.g. sensors 12, 125 and 130) [Fig. 1 and para. 0023], it would be obvious that a plurality of fire detectors can be implement in a wide monitoring area/region; 
a learning information collecting part (e.g. 164) for collecting the input information as learning information so as to upload the learning information to a server (110); 
a learning algorithms installed on the server and having the same configuration as the learning algorithm installed on the fire detector (110) [Fig. 1, para. 0016-17 and 29-30]
a learning control part (e.g. 190) installed on the server 110 and learns the learning algorithms installed on the server by using the learning information (e.g. sensors data) uploaded from the learning information collection part 164 of local control unit 115 and determined whether information associated with the identified event in the learning algorithm and updated the evaluation rules based upon the monitoring history, and instruct any number of sensor devices or applications running on the system to change state [para. 38, 61-62].  Knasel teaches the detector equipped with learning algorithms [para. 16], except for not explicitly mention that the learning algorithms is a deep learning of a multi-layer-type neural network.
 Rose-Pehrsson teaches a multi-criteria fire detection system, comprising a plurality of fire sensors (110) and processor 120 equipped with multi-layer-type of probabilistic neural network algorithms (e.g. hidden layer, summation layer and output layer) [Fig. 4 and col. 6, lines 42-67 and col. 7, lines 1-42], the neural network using multi-layers to perform a deep learning determination.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the multi-layer-type of neural network taught by Rose-Pehrsson to the monitoring system of Knasel, for the benefit of enhancing fire detection accuracy, because multi-layer-type of neural network provides multiple determination stages for different dynamically conditions changed in the region during monitoring.    
Knasel further teaches the fire detection transmitted to server 110 from local fire detector (115), both local control unit 115 and server (110) are equipped with similar configuration (e.g. learning algorithm applications) and the after determined triggered alarm at server, the server is capable to instruct any sensor and/or running applications to change their state [para. 38 and 61], except for not explicitly mention that the fire detector (115) to download the learned multi-layer-type neural network installed on the server so as to update information to multi-layer-type neural network.
Sloo teaches a fire detection system and suggests that “data may be stored to or on a remote server, such as the system 236. According to these examples, the hazard detector 500 may obtain a pre-alarm threshold by receiving the same from a server via a network communication. For example, the hazard detector 500 may transmit, via a network connection, to a server such as the system 236 for example, a query message that includes the room type inputted by the user. Upon receiving the message, the server may access data having room types and corresponding pre-alarm thresholds to identify the pre-alarm alarm thresholds that correspond to the room type. The server may then populate the identified pre-alarm thresholds in a response message and send that message back to the hazard detector 500” [para. 142, 149 and 161(].  The fire learning images (e.g. thresholds) can be downloaded to detector from server, that the learning fire information can be downloaded  to fire detector learning algorithm as an updated information.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to download the learned information from server to update the information on the fire detector as taught by Sloo to the system of the combination above, for the benefit of convenience and safe, because the learning information (e.g. references or thresholds information) can be safely stored at a remote location, so detector is able to download if needed, and stored at server to prevent lost from detector which may cause malfunction or damage to detector or information may be stolen or compromised by unauthorized person.   

Per claim 26.  Knasel and the combination made obvious above, Knasel further teaches the learning algorithms installed on the server is carried out for each learning information based upon the input information (e.g. sensors data) of the fire detectors under similar environments [para. 16-17]. 

Per claim 28. The limitations are similar to those in claim 5 above that the rejection would be in the same manner.   

 Per claim 29.  The limitations are similar to those in claim 5 above that the rejection would be in the same manner.  

Per claim 30.  The limitations are similar to those in claim 5 above that the rejection would be in the same manner.  

Per claim 31. The limitations are similar to those in claim 5 above that the rejection would be in the same manner. 

Per claim 32. The limitations are similar to those in claim 5 above that the rejection would be in the same manner. 

Per claim 33. The limitations are similar to those in claim 5 above that the rejection would be in the same manner.  
5.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knasel in view of Sloo et al. [US 2015/0100167; Sloo] and further in view of Rose-Pehrsson et al. [US 7,034,701]; Rose-Pehrsson].

Per claim 34. Knasel discloses a fire monitoring system comprising: 
a fire detector (e.g. control unit 115) equipped with a learning algorithm components [para. 0016] {a multi-layer-type neural network} in a monitor region based upon input information (e.g. sensors 12, 125 and 130) [Fig. 1 and para. 0023]; 
a learning control part (e.g. App 166 with learning algorithms software) [para. 0031] for learning the learning algorithms of the collected input information of fire detector (e.g. monitoring system control unit 115 associated with smoke sensors 130) and the learning information of the corresponding fire detector so as to upload to the server 110, and the server is capable to instruct any sensor and/or running applications to change their state [para. 38 and 61], except for not explicitly mention that the fire detector (115) to download the learned multi-layer-type neural network installed on the server so as to update information to multi-layer-type neural network. Knasel does not explicitly mention that one of a plurality of fire detectors transmits a learning information (e.g. alarm information) to server and the server configured to transmit the learning information that has been uploaded from one of the fire detector to another fire detector so as to be learn the learning information (e.g. alarm).  
Sloo 167’ teaches a smart-hone control system comprises a plurality of smart hazard detectors 104 and cited “in the even a smart hazard detector 104 detects a hazardous condition, such dangerous amounts of smoke or carbon monoxide, the smart hazard detector 104 sends an alarm message to the central server or cloud-computing system 164, which instructs the other smart devices in the smart-home environment 100 to provide an alarm, alerting occupants to the dangerous condition.” [para. 70].  That, the learning information uploaded to server from detector can be downloaded to other detectors to be learn.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement a feature that server to download the learning information to other fire detector as taught by Sloo to the server of Knasel for the benefit of increasing safety, because other fire detectors be able to identify the condition in the monitoring region, such as fire or non-fire existed. 
Knasel teaches the detector equipped with learning algorithms applications for determining whether the monitoring system will be activated and/or deactivated alarm [Fig. 1 and para. 16], except for not explicitly mention that the learning algorithms is a deep learning of a multi-layer-type neural network.
 Rose-Pehrsson teaches a multi-criteria fire detection system, comprising a plurality of fire sensors (110) and processor 120 equipped with multi-layer-type of probabilistic neural network algorithms (e.g. hidden layer, summation layer and output layer) [Fig. 4 and col. 6, lines 42-67 and col. 7, lines 1-42], these layers are formed of a neural network which performs a deep learning algorithms, Rose further teaches different learning information, such as non-fire, fire and nuisance data set for learning by multi-layers-type of neural network, that the data set includes a non-fire data value which lower than the fire data value.  
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the multi-layer-type of neural network taught by Rose-Pehrsson to the monitoring system of Knasel, for the benefit of enhancing fire detection, because the multi-layer-type of neural network provides accuracy fire condition, because neural network provides multiple determination stages which involves with  multiple different data information.     

  				 Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 5-8, 12, 25, 28-34 have been considered but are moot because the new ground of rejection.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SON M TANG/Examiner, Art Unit 2685         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685